Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, and 26 of parent application 13/622994 Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations are the same except for the limitation that deals with the specific interface. The parent case was allowed after a review by the PTAB, specifically because of the limitations in section c of the independent claims in 13/622994 which deal with: 
causing a sizing an alignment interface to be displayed at the user device and prompting the user to use the sizing and alignment interface to size and align the photograph to the outline for the grid…being associated with a predefined representation of that respective level of damage. 
This is similar to limitation d of the current application where there are a number of damage severity indicator controls to be displayed at the user device together with the representation of the identified damaged section, each of the number of damage severity indicator controls comprising a user-selectable control which indicates a respective level of damage. 
This limitation is simply a broader version of the specific sizing and alignment interface of the parent application, including both the interface and user-controllable aspects. As such, the present case overcomes the art of record similar to the parent application.
Moreover, the narrower, specific limitation is even recited in claims 5, 12, and 18. All limitations recited in the present application were similarly recited in the parent application and is thus subject to a double patenting rejection. 
Please note that the parent application does not have any dependent claims, so incorporating aspects of the dependent claims could overcome the double patenting rejection. 
Allowable Subject Matter
The present claims recite allowable subject matter for the reasons listed in the Notice of Allowability in application 13/622994. The parent case was allowed after a review by the PTAB, specifically because of the limitations in section c of the independent claims in 13/622994 which deal with: 
causing a sizing an alignment interface to be displayed at the user device and prompting the user to use the sizing and alignment interface to size and align the photograph to the outline for the grid…being associated with a predefined representation of that respective level of damage. 
This is similar to limitation d of the current application where there are a number of damage severity indicator controls to be displayed at the user device together with the representation of the identified damaged section, each of the number of damage severity indicator controls comprising a user-selectable control which indicates a respective level of damage. 
This limitation is simply a broader version of the specific sizing and alignment interface of the parent application, including both the interface and user-controllable aspects. As such, the present case overcomes the art of record similar to the parent application (as well as forming the basis for the Double Patenting rejection above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687